                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    No . 5: 19-cv-581

ANGELA E. CARMICHAEL,                       )
                                            )
       Plaintiff,                           )
                                            )
V.                                          )                      ORDER
                                            )
                                            )
NORTH CAROLINA DEPARTMENT                   )
OF TRANSPORTATION,                          )
                                            )
       Defendant.                           )




       This matter comes before the Court on plaintiff's vo luntary dismissal of her claims. This

motion complies with Federal Rule of Civil Procedure 41. The motion [DE 5] is GRANTED. The

Clerk is DIRECTED to close the case.




SO ORDERED, this     ___!)12 day of February, 2020


                                            CHIEF UNITED ST A TES DISTRICT JUDGE
